Citation Nr: 1501204	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  99-03 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for vestibular dysfunction.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression.

4.  Entitlement to service connection for dizziness.

5.  Entitlement to service connection for nausea and vomiting.

6.  Entitlement to service connection for sweating.

7.  Entitlement to service connection for fatigue.

8.  Entitlement to service connection for loss of stamina.

9.  Entitlement to service connection for inability to concentrate.

10.  Entitlement to service connection for neurosarcoidosis, to include clubbing of the fingers and toes, chronic sinusitis, rash/lichen planus, musculoskeletal disorder, brain lesions, facial lesions, eye problems and pain, and diabetes insipidous.  

11.  Entitlement to special monthly compensation (SMC) due to the need for aid and attendance of another person, or due to being housebound.  

12.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active duty from April 1963 to April 1965.  He had prior active duty for training (ACDUTRA) from May to November 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Milwaukee, Wisconsin and Reno, Nevada.  Another way of referring to an RO in this context is the more general term of the Agency of Original Jurisdiction (AOJ).  

This case has a long history that the undersigned has reviewed in great detail:  In September 1998, the AOJ denied service connection for headaches and depression.  In January 2000, the AOJ denied service connection for vestibular dysfunction with vertigo, headaches, dizziness, nausea and vomiting, sweating, fatigue, loss of stamina, and an inability to concentrate, and denied entitlement to TDIU.  In September 2001, the AOJ denied service connection for neurosarcoidosis, to include clubbing of the fingers and toes, chronic sinusitis, rash/lichen planus, musculoskeletal disorder, brain lesions, facial lesions, eye problems and pain, and diabetes insipidous.  In March 2013, the AOJ denied entitlement to SMC.  

In December 2005, the Board remanded the headaches and TDIU issues to the AOJ for additional development.  The neurosarcoidosis and SMC issues were not addressed by the Board at that time.  Also in December 2005, the Board denied the appeal as to the other remaining issues listed above (on the instant document).  

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2007, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties).  The Court specifically remanded to the Board (for compliance with the instructions in the JMR) the issues of entitlement to service connection for:  (1) vestibular dysfunction; (2) headaches; (3) major depression; (4) dizziness; (5) nausea and vomiting; (6) sweating; (7) fatigue; (8) loss of stamina; and (9) an inability to concentrate.  

In a December 2014 Brief to the Board, the Veteran's representative raised the issue of entitlement to service connection for left ear hearing loss and pointed to regulations changes since the AOJ last reviewed the issue.  The issue of entitlement to service connection for left ear hearing loss has thus been raised by the record, but has not since been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

In the JMR, the Parties agreed that the medical examination provided pursuant to the Board's December 2004 Remand did not comply with the Board's Remand instructions.  

In April 2008, the Board remanded the issues 1 through 9, and 12, as listed on the title page of the instant document, to the AOJ to afford the Veteran examinations.  

In the April 2008 Remand, the Board explained that a critical question is whether the Veteran has a vestibular dysfunction.  The Board directed that if the examiner determined that he did have a vestibular dysfunction, the examiner must provide an opinion as to the applicable diagnosis, i.e., Meniere's disease, vertigo, etc.  The Board directed that if the examiner determined that the Veteran had a diagnosed disorder involving a vestibular disorder, then the examiner must provide opinions as to (a) whether such disability had onset during active service or is related to an in-service injury or disease, and (b) whether any such disability was caused or aggravated by the veteran's service-connected right ear hearing loss, and/or tinnitus. 

Next, the Board directed that the examiner should provide an opinion as to whether the Veteran has a diagnosed disorder involving dizziness, nausea and vomiting, sweating, fatigue, loss of stamina, and/or an inability to concentrate, that are related to vestibular dysfunction or to service, or whether any such disability was caused or aggravated by his service-connected right ear hearing loss and/ or tinnitus.  The Board explained that if the examiner determined that any other examination was required to provide the opinions, then such examination should be scheduled.  

VA afforded the Veteran neurological, audiologic, and mental disorders examinations in September and October 2010.  

The October 2010 audiology examination report indicates that the chief complaint was hearing loss and tinnitus.  In a pertinent history of ear disease, head or ear trauma, etc. the examiner stated the following:

Vertigo: history of many years of vertigo, accompanied by migraine headaches, nausea, and sensitivity to light and sound.

Ear pathology/ear trauma: Had to put drops in ears prescribed by Dr. years ago for ear pain. 

Head trauma: Hx of 2 head traumas while in service, first occurred in 1962 and then again in 1963 from artillery fire.  

The remainder of the examination involved diagnosing hearing loss, stating that tinnitus was a symptom of his hearing loss, and stating that a medical opinion was not requested.  

This opinion did not directly address whether he had a vestibular dysfunction and if so, what diagnosed condition it was related to and whether there was a nexus to service or to a service-connected disability.  

The October 2010 neurological examination report includes a problem summary section.  In that section, the examiner primarily addressed the Veteran's history and reported symptoms involving headaches.  As to symptoms, the examiner noted in this section that the Veteran had headaches 3 times per week accompanied by nausea, vomiting, dizziness, and photophobia.  As to vestibular dysfunction, the examiner stated in this section that the Veteran was receiving Social Security benefits since 1999 but that these benefits were not due to headaches but rather for other medical conditions including "visual/motion disorder due to pituitary adenoma with residual vestibular dysfunction and chronic labyrinthitis."  

The examiner indicated that the disorder being evaluated was migraine headache occurring weekly.  The examiner diagnosed migraine headaches and stated that the effect of this condition on occupational activities was memory loss, decreased concentration, poor social interactions, difficulty following instructions, and pain.  

In a comments section, the examiner provided the following opinion:  

Based on history and info found in the C-file, veteran was evaluated twice due to episodes of "tension" and "functional" headaches on 1962 (before beginning active service); and at least three times during active service due to headaches associated to three different events.  No headaches were reported in the examination that was performed in a date before veteran was discharged (02/1965) and there is no evidence of evaluation due to headaches within the following year.  Current headaches have characteristics that are not compatible with the ones describing the episodes of headaches before or during active service.  It is less likely than not that current headaches are related to military service.  

The examiner also indicated that a medical opinion was not requested.  

This report, based on current Court decisions, is inadequate.  In more of a history section than a definite diagnosis statement, the examiner stated that the Veteran had a "visual/motion disorder due to pituitary adenoma with residual vestibular dysfunction and chronic labyrinthitis."  This is a historical report.  It does not contain a clear response to the Board's Remand directive.  The report addresses only the nexus of his headaches and limits that opinion to a comparison of the headaches he had in service rather than the overall question of whether the headaches are due to a vestibular disorder that in turn is related to the Veteran's active service.  

The examination reports are not adequate.  Most importantly, the critical questions as expressed in the April 2008 Remand (whether the Veteran has a vestibular dysfunction, and, if so, what is the diagnosed condition that resulted in the vestibular dysfunction, and whether it is related to service) were not answered.  Tied to this question are the claims of entitlement to service connection for dizziness, nausea and vomiting, sweating, fatigue, loss of stamina, headaches, an inability to concentrate, and a psychiatric disorder.  None of the opinions adequately address these questions.  

II.  Psychiatric Disorder

As to the psychiatric disorder, the Board directed that VA should provide a psychiatric examination and that the examiner should specify whether any current psychiatric disorder had onset during service or is related to any disease or injury incurred in the line of duty.  The Board also directed that if the examiner determined that the Veteran did not have a psychiatric disorder that is related to his service, the examiner should provide an opinion as to whether any current psychiatric disability was caused or aggravated by the veteran's service-connected right ear hearing loss, and/or tinnitus.  

The September 2010 mental disorders examination report includes that medical records were reviewed but not the Veteran's claims file.  The examiner included an Axis I diagnosis of mood disorder, not otherwise specified.  Under the Axis I section, she stated as follows:  

He appears to be more focused on his medical condition and has a difficult time distinguishing between medical and psychological.   He had a head injury while in the military and it is possible that many of his current symptoms are related to that condition, however, without further data I am only left to speculate as to the cause of his psychological symptoms. 

She also listed that the diagnosis did not meet the DSM-IV diagnostic criteria and that a medical opinion was not requested. 

The examination is inadequate.  The examiner focused on one aspect of the Veteran's service - a head injury - but did not answer the general question of whether he had a psychiatric disorder that had onset during or was caused by his active service.  She also did not explain what further data was needed in order to provide a nonspeculative opinion.  Another examination is therefore necessary.  

Of record is the report of a December 2004 C&P mental disorders examination.  The examiner provided an opinion as follows (under a heading for Other Opinion):

Claimant clearly relates his depressive feelings to vestibular dysfunction rather than due to impaired hearing or tinnitus.  It is a least as likely as not that the veteran's claims of major depression are related to vestibular dysfunction and not to service connected disabilities of impaired hearing and tinnitus.  

This report is adequate in that it relates the depression to a vestibular dysfunction. However, it is still unclear whether he actually has a vestibular dysfunction, and, if so, whether it is related to his active service or a service-connected condition.  

III.  Neurosarcoidosis

This issue must be remanded so VA can provide the Veteran with an examination and obtain relevant medical opinions.  

In his July 2000 claim, the Veteran contended that he suffered from neurosarcoidosis that manifested as clubbing of the fingers and toes, chronic sinusitis, rash/lichen planus, musculoskeletal disorder/pain, brain lesions, facial lesions, eye problems/pain, and diabetes incipidus.  He contended that this was related to major meningitis outbreaks in 1962 and 1968 at Fort Hood California and across the United States.  

In a February 2001 statement, the Veteran reported that he remembered a major outbreak of meningitis in the barracks during basic training and that people were very sick and dying in the barracks.  He also stated that this outbreak was also across the United States at every military installation.  He reported that he was very sick and complaining of hearing loss, ringing in the ears, dizziness, and headaches.  He also reported that he was exposed to gases (such as CS - tear gas) at high levels in basic and advanced training and overseas.  

Of record is a June 2000 document signed by "L.L.," M.D.  Dr. L.L. stated that the Veteran had a very interesting medical history and that the Veteran was convinced that he had neurosarcoidosis.  Dr. L.L. listed what he saw as the relevant medical history at that time.  He also stated that the Veteran had reported that his symptoms date back to basic training in 1962 at which time, he was exposed to chloride gas, and phosgene c/cs.  The Veteran reported to Dr. L.L. that he inhaled the gas, passed out, and because of his loss of consciousness he was exposed to the gas.  For an impression, Dr. L.L. stated that the Veteran had an unclear constellation of neurologic symptoms.  He also stated that questions exist as to whether the Veteran has neurosarcoidosis.  

Here, the Board notes that the Veteran has not explained how he knows he was exposed to chloride or phosgene gas.  The Board finds it highly unlikely that this occurred in training or elsewhere given these are well known as chemical weapons and extremely toxic.  The CS gas he referred to is tear gas and it is not unlikely that he was exposed to tear gas during training.  

Listed in a June 2012 VA medical history is that the Veteran had a history of neurosarcoidosis with damage of the 8th cranial nerve and vertigo. 

The AOJ denied service connection for neurosarcoidosis in a September 2001 rating decision.  That rating decision is located in volume 5 of 10 hardcopy volumes of the Veteran's claims file.  VA received the Veteran's notice of disagreement with that decision one day after the AOJ notified him of the unfavorable decision.  The AOJ sent him a statement of the case in September 2002 and received his VA Form 9 perfecting the appeal several days later.  Those documents are located in volume 7 of the hardcopy claims file.  

The Board has undergone a detailed review of this case:  Following that September 2002 VA Form 9, there is no procedural document of record until a March 2011 SSOC.  There is no indication that the AOJ previously certified the appeal of that issue to the Board, no indication that the Board recognized that the appeal was pending, and, importantly, no indication that the Parties recognized that the appeal was pending when they filed that JMR in 2007, which would have been of great help to the Board.  It appears that this issue may have been missed because the case was physically at the Court, the number of issues raised, and number of documents submitted in this box case. 

Unfortunately, given the long period of inaction with regard to this appeal, the Board finds it necessary to remand this issue for additional development.  VA has not provided a medical examination or obtained a medical opinion as to this issue.  Dr. L.L.'s statement is sufficient to trigger VA's duty to provide an examination and obtain medical opinions.  Here, the Board notes that although the Veteran claimed entitlement to service connection specifically for neurosarcoidosis he is not a medical professional and his identification of a disease, under the facts of this case does not relieve VA of its duty to liberally read his statements.  As such, VA must provide an examination and obtain a medical opinion not only as to whether he has neurosarcoidosis (and if so whether it is connected to service) but also whether he has had the conditions he listed as due to neurosarcoidosis and whether any of those are connected to service.  

      IV.  SMC

In March 2013, the AOJ denied entitlement to SMC.  The Veteran initiated a timely appeal of that decision by filing a Notice of Disagreement (NOD) in April 2013.  In a September 2013 letter, the AOJ acknowledged receipt of the NOD and indicated that if the AOJ could not grant his claim it would issue a Statement of the Case (SOS) (as is required by statute and regulation).  The RO did not issue an SOC.  Rather it added the SMC issue to a December 2013 Supplemental Statement of the Case.  

The AOJ has never provided the Veteran with a statement of the case as to the SMC issue.  VA's own regulations are clear as to what a supplemental statement of the case may and may not address, as follows:  

Purpose and limitations.  A "Supplemental Statement of the Case," so identified, is a document prepared by the agency of original jurisdiction to inform the appellant of any material changes in, or additions to, the information included in the Statement of the Case or any prior Supplemental Statement of the Case.  In no case will a Supplemental Statement of the Case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the Statement of the Case, or to respond to a notice of disagreement on newly appealed issues that were not addressed in the Statement of the Case. The agency of original jurisdiction will respond to notices of disagreement on newly appealed issues not addressed in the Statement of the Case using the procedures in §§ 19.29 and 19.30 of this part (relating to statements of the case).

38 C.F.R. § 19.31(a) (2014)

The due process deficiency must be corrected on remand by issuing a statement of the case on the SMC issue.  

V.  TDIU 

The TDIU issue is inextricably intertwined with the other issues on appeal.  

The Board apologizes to the Veteran for the delay in the adjudication of this case.  The complicated nature of fulfilling the requirements of the JMR is clear.  In light of the JMR the Board must endeavor to fully comply with the requirements of the Veterans Court and obtain the opinions requested. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for an examination to determine if he has a vestibular dysfunction disorder or any disorder involving vestibular dysfunction, dizziness, nausea and vomiting, sweating, fatigue, loss of stamina, and/or an inability to concentrate at any time since he filed his claim in of entitlement to service connection, and, if so, whether such disorder is related to his service or to a service-connected disability.  The examiner must review the Veteran's entire claims file in conjunction with the examination.  The examiner must accomplish the following:  

(a)  Make an explicit finding as to whether the Veteran has had a vestibular dysfunction disorder or any disorder involving dizziness, nausea and vomiting, sweating, fatigue, loss of stamina, vestibular dysfunction, and/or an inability to concentrate at any time since he filed his claim in November 1998.  The examiner must explain the basis for the finding.  

(b)  If the examiner determines that the Veteran has had a vestibular dysfunction, then the examiner must identify the cause of the vestibular dysfunction; i.e., diagnose the disorder (e.g., Meniere's disease, etc.) that results in his vestibular dysfunction.  The examiner must explain the medical basis for the diagnosis.  

(c)  If the examiner determines that the Veteran has had a diagnosed vestibular dysfunction disorder, then the examiner must provide an opinion as to whether any such vestibular dysfunction has resulted in each of the following:  (i) headaches; (ii) sweating, (iii) nausea and vomiting, (iv) dizziness, (v) fatigue, (vi) loss of stamina, and/or (vii) inability to concentrate.  

(d)  If the examiner determines that the Veteran has had a diagnosed vestibular dysfunction disorder or any disorder involving dizziness, nausea and vomiting, sweating, fatigue, loss of stamina, vestibular dysfunction, and/or an inability to concentrate, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder had onset during his active service or was caused by his active service.  The examiner must provide an explanation (rationale) for any opinion rendered.  This explanation must take into account the service treatment records that include a notation of dizziness in May 1964, his reports of headaches and his mind going blank in June 1962, and his report of dizziness and headaches in July 1963.  

(d)  If the examiner determines that the Veteran has had a diagnosed vestibular dysfunction disorder or any disorder involving dizziness, nausea and vomiting, sweating, fatigue, loss of stamina, vestibular dysfunction, and/or an inability to concentrate, that did not have onset during service and was not caused by his active service, then the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was caused by his service-connected right ear hearing loss or his service-connected tinnitus.  The examiner must provide an explanation (rationale) for any opinion rendered.

(e)  If the examiner determines that the Veteran has had a diagnosed vestibular dysfunction disorder or any disorder involving dizziness, nausea and vomiting, sweating, fatigue, loss of stamina, vestibular dysfunction, and/or an inability to concentrate that did not have onset during service and was not caused by his active service or his service-connected tinnitus or his service-connected right ear hearing loss, then the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was permanently worsened by his service-connected right ear hearing loss or his service-connected tinnitus.  The examiner must provide an explanation (rationale) for any opinion rendered.  

(2)  Ensure that the Veteran is scheduled for an examination to determine if he has had neurosarcoidosis and, if so, whether such neurosarcoidosis had onset during or was caused by his active service, and, if he has not had neurosarcoidosis related to service, whether any of the conditions that he has claimed are due to neurosarcoidosis otherwise had onset during service or were caused by service.  The examiner must review the Veteran's entire claims file in conjunction with the examination.  The examiner must accomplish the following: 

(a)  Provide an opinion as to the Veteran has had neurosarcoidosis at any time since he filed his claim regarding that disease in July 2000.  The examiner must provide an explanation (rationale) for any opinion rendered.  If the examiner concludes that he has not had neurosarcoidosis, the rationale for the opinion must be rooted in medical principles as applied to the facts of this case.  A rationale based merely on a finding that he was not diagnosed with the disease in the past will be deemed inadequate.  

(b)  If the examiner determines that the Veteran has had neurosarcoidosis, the examiner must identify whether the Veteran has had any of the following manifestations of the condition: (i) clubbing of the fingers and toes, (2) chronic sinusitis, (3) rash/lichen planus, (4) musculoskeletal disorder, (5) brain lesions, (6) facial lesions, (7) eye problems and pain, (8) diabetes (of any kind).  

(c)  If the examiner determines that the Veteran has had neurosarcoidosis, the examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the neurosarcoidosis had onset during his active service or was caused by his active service.  The examiner must provide an explanation (rationale) for any opinion rendered.  If the examiner determines that such neurosarcoidosis did not have onset during and was not caused by his active service, the examiner must specifically address the Veteran's theories of causation by exposure to persons infected with meningitis and exposure to tear gas.  

(d)  If the examiner determines that the Veteran either has not had neurosarcoidosis or that neurosarcoidosis did not have onset and was not caused by his service, then the examiner must provide an opinion as to (i) whether he has had clubbing of the fingers and toes, chronic sinusitis, rash/lichen planus, a musculoskeletal disorder, brain lesions, facial lesions, or eye problems and pain at any time since he filed his claim in July 2000 and (ii) whether it is at least as likely as not (a 50 percent or greater probability) that his diabetes mellitus type II or any of the conditions noted in (i) had onset during his active service or were caused by his active service.  

(3)  Ensure that the Veteran is scheduled for a mental disorders examination.  The examiner must review the claims file in conjunction with the examination.  The examiner must accomplish the following:  

(a)  Identify any and all psychiatric disorders that the Veteran has had since he filed his claim in 1998.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any of the identified disorders had onset during or were caused by his active service.  In so doing, the examiner must address the June 1962 service treatment entry indicating that the Veteran had an anxiety reaction.  

(4)  Provide the Veteran with an SOC in response to his notice of disagreement with the denial of entitlement to SMC.  An SSOC will not suffice.  

(5)  This is a complex case returned by the Veteran's Court to the Board.  The AOJ should insure that all the actions cited above are undertaken.  Then readjudicate all of the claims that are listed as issues on the title page of this document.  If any benefit sought is not granted, provide the Veteran and his representative with an SSOC and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




